—Judgment unanimously affirmed. Memorandum: A City of Rochester mounted police officer observed defendant in an unlit parking lot at 9:30 p.m. Defendant was dressed in black and carrying a flashlight in one hand and a bag in the other. The officer observed defendant use the flashlight to look into several cars. When the officer made eye contact with defendant, defendant dropped the flashlight. The officer asked defendant to "come here,” but defendant turned and ran through the lot. The officer gave chase and was joined by fellow officers, who observed defendant drop a weapon that was later determined to be stolen.
The court did not err in denying defendant’s motion to suppress the stolen weapon. The police had an objective, credible reason to approach defendant and his subsequent flight "furnished reasonable suspicion that he had committed *989or was about to commit a crime such that pursuit by the officers was justified” (People v Matienzo, 81 NY2d 778, 780; see, People v Martinez, 80 NY2d 444, 448). (Appeal from Judgment of Supreme Court, Monroe County, Cornelius, J.— Criminal Possession Weapon, 3rd Degree.) Present—Denman, P. J., Balio, Fallon, Callahan and Davis, JJ.